YORK, J.
On trial before the court sitting without a jury, defendant was convicted upon an information charging the crime of robbery. This is an appeal from the judgment of conviction and from the order denying motion for a new trial.
The first point raised by appellant is that, notwithstanding the stipulation entered into by plaintiff, defendant and defendant’s counsel waiving right of trial by jury and consenting that the case be tried before the judge, it was error for the court to proceed, apparently for the reason that the defendant previously admitted a prior conviction and the judge was aware of that fact—basing his point on the contention that the court was sitting “as jury”. ' We can find no authority either in law or in reason holding that under such circumstances it was error for the trial judge to proceed after such a stipulation was entered into.
Appellant’s second objection is that the judgment of the court is not sustained by the evidence. In support of this claim, reference is made to certain portions of the evidence set forth in the brief. However, there was direct testimony connecting the defendant with the commission of the crime charged in the information. We cannot weigh the evidence on this appeal.
The judgment and order are affirmed. . ...
Conrey, P. J., and Houser, J., concurred.